Citation Nr: 0336865	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION


The veteran had active service from October 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the veteran's claim of 
service connection for a left ankle disorder.


REMAND

The veteran claims entitlement to service connection for a 
left ankle disorder.  A review of the record leads the Board 
to conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

A review of the record discloses that the veteran has not 
been afforded a VA examination to determine the nature, 
severity, and etiology of the veteran's left ankle disorder.  
In this regard, the Board notes that the veteran was treated 
at various intervals from June through August 1965 for pain 
and swelling of the left leg and ankle, as well as a 
"twisted" left ankle.  The June 1965 service medical record 
indicates that the veteran reported a history of a fractured 
left tibia prior to his service and that an orthopedic 
evaluation was recommended.  The July 1965 orthopedic 
treatment notes state that the veteran complained of swelling 
and pain of the left ankle with prolonged walking.  
Examination showed that the veteran had residual edema of the 
left ankle.  An August 1965 treatment note indicates that the 
veteran had swelling and tenderness after he twisted his left 
ankle and that x-rays were prescribed.  However, no x-ray 
results are listed in the veteran's service medical records.  
At his October 1966 separation examination, the veteran 
complained of swollen and painful joints, but clinical 
evaluation of his lower extremities was normal and he did not 
report any left ankle problems.  Accordingly, the Board finds 
that the veteran should be afforded an orthopedic VA 
examination in order to determine the nature, severity, and 
etiology of any current left ankle disorder, including 
whether a left ankle disorder is causally or etiologically 
related to his service.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in 
support of his claims and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, supra.  Any 
notice given, or action taken 
thereafter, must comply with the 
holdings of Quartuccio v. Principi, 
supra, Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, 
and the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

 2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature, severity, and etiology of any 
current left ankle disorder that the 
veteran may have.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records, VA medical records, and private 
medical records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is then 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current left ankle disorder was causally 
or etiologically related to the 
veteran's period of active military 
service, including his June through 
August 1965 complaints, taking into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
In addition, the examiner should opine 
as to whether the veteran has 
degenerative joint disease or arthritis 
of the left ankle, supported by x-ray 
findings.  If so, the examiner should 
note whether the veteran's degenerative 
joint disease or arthritis is due to a 
trauma or a degenerative process.  If 
the degenerative joint disease or 
arthritis was due to trauma, the 
examiner should opine whether this 
disorder was due to any injury reported 
as occurring during service or whether 
the disorder was due to any post-service 
occupational or recreational activities, 
injuries reported by the veteran, or 
injuries noted in the medical evidence.  
The examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.   

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




